Citation Nr: 1403221	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-34 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1967 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington, which denied service connection for PTSD. 

The Board also notes that the Veteran's claim has been characterized as entitlement to service connection for PTSD.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects diagnosis of several mental disorders, and so the issue has been recharacterized to expand the claim to consider all of them.  

The Veteran testified at a March 2013 travel board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  There is credible supporting evidence to corroborate the Veteran's claimed in-service stressor related to military sexual trauma.

2.  The Veteran's currently diagnosed PTSD with major depressive disorder, is a result of the in-service stressor, a March 1969 sexual assault.


CONCLUSION OF LAW

The criteria for service connection for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal with respect to the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes following the claimed assault (including  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).  VA regulations allow a medical opinion to be used in corroborating a personal assault stressor.  38 C.F.R. § 3.304(f)(5).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as her disability was incurred due to military sexual trauma.  The particular incident occurred in March 1969 at the Naval Air Station in Quonset Point, Rhode Island, when the Veteran contends she was raped at the shooting range by the Officer of the Day (OOD).    

The medical evidence of record establishes that the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a), major depressive disorder, and generalized anxiety disorder by VA psychologists and licensed clinical social workers.  As such, the medical evidence of record demonstrates the existence of a current disorder, satisfying the first requirement for service connection.  

Review of the Veteran's service treatment records Veteran's service treatment records do not show treatment for a sexual assault.  The Veteran's September 1967 enlistment examination report showed normal psychiatric evaluation findings.  Service treatment records dated from May 1968 to May 1969 revealed complaints of anxiousness, agitation, pressure, and depression.  After March 1969, when the Veteran alleges she was assaulted by the OOD, the Veteran was seen numerous times in the Mental Health Clinic, and underwent several psychiatric evaluations at the request of her command, due to problems with job performance and following commands.  She was diagnosed with passive-aggressive personality.  Eventually in October 1971, it was determined that the Veteran had not been able to improve her job performance.  It was recommended that she be separated from the Navy on the basis of unsuitability according to her diagnosis of passive-aggressive personality.  

The Veteran's service personnel records also show that after March 1969, the Veteran requested a reassignment in December 1969 to serve in a PAO billet in another state.  The Veteran's performance scores in November 1971 ranged from 2.0 to 2.8, which was a sharp decline from her previous scores, which ranged from 3.0 to 4.0.  She was not recommended for reenlistment.    

Post-service treatment records show that the Veteran sought treatment in March 2000 from D.N., a licensed social worker, for her psychiatric symptoms, but appeared "frozen in fear and reticent to disclose any information" regarding sexual abuse during childhood as well as sexual assaults while in the military.  She was diagnosed with PTSD and generalized anxiety disorder.  A private social worker, R.P., stated that they began treating the Veteran in April 2007, and diagnosed her with PTSD.  The Veteran would get emotional and start crying whenever she recounted her memories of the assaults.  He stated that her poor recall and emotional coping were typical in responses of trauma victims.  The Veteran stated that after the 1969 sexual assault, she tried to avoid dealing with it and isolated herself, and that she currently prefers to be alone and in control of her environment.  The Veteran also reported having various jobs over the years and estrangement from her only child, along with suicidal thoughts after service.  

Also included in the record are personal statements from the Veteran's pastor, and co-worker, who describe the Veteran's behavior post-service.  The Veteran's pastor stated that after being raped in the Navy, the Veteran was unable to have normal social relationships, hold down a job, or make friends easily.  He also stated that it took two years to regain her confidence in him as her pastor-counselor.  The Veteran's co-worker stated that she worked with the Veteran for five years and would see her become so stressed that she would shut down and be unable to perform her tasks for hours and sometimes days.  

The Veteran was a VA examination in April 2010.  The VA examiner, a psychologist with a Ph.D., diagnosed the Veteran with PTSD and major depressive disorder, which met the DSM-IV criteria for PTSD.  The examiner stated that major depressive disorder was related to PTSD, and that it represented a progression of the PTSD.  After a review of the evidence and interview with the Veteran, the examiner opined that while previous childhood abuse and an assault by her recruiter gave her problems, it was more probable than not that the March 1969 in-service sexual assault by the OOD at the shooting range was the "index event" that brought forth the Veteran's current PTSD with major depressive disorder.  The medical opinion is probative because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusions.  The Board finds this medical opinion, coupled with the service treatment records, service personnel records, post-service treatment records, and personal statements, constitutes corroborative evidence which substantiates the Veteran's alleged in-service sexual assault.  See 38 C.F.R. § 3.304(f)(5).

Based on a review of the evidence, the Board finds service connection for PTSD with major depressive disorder is warranted.  The Veteran has competently reported an in-service stressor of sexual assault, and it is sufficiently supported by the evidence of psychiatric treatment and behavioral changes in the record.  The record reveals that the Veteran had deterioration in her work performance and underwent a significant change in behavior after March 1969.  The April 2010 VA examiner diagnosed the Veteran with PTSD and related major depressive disorder, and has linked the diagnosis with the Veteran's 1969 in-service sexual assault by the OOD.  Therefore, as the evidence is in favor of the claim, service connection for PTSD with major depressive disorder is granted.


ORDER

Service connection for PTSD with major depressive disorder is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


